orl o1-ol internal_revenue_service department of the treasury washington dc contact person telephone number in reference to pateop es ep t jul b legend company a company b company c congregation church state d plan x plan y sirs and madams this is in response to your request for a ruling dated submitted by your authorized representative july as supplemented by correspondence dated may which you request several letter rulings under sec_503 and sec_401 the following facts and representations have been submitted in support of your request of the internal_revenue_code in company a is a corporation organized as a membership corporation under the state d nonprofit corporation act company a is indirectly controlled by the congregation a religious congregation of women which is part of the church company a is engaged directly and through affiliates and subsidiary corporate entities in the provision of hospital and health care services in several states and qualifies as a tax-exempt_organization under sec_501 internal_revenue_code of the company a sponsors two tax-qualified employee retirement plans described in code sec_401 plan xx and plan y ike a plan x is a defined_benefit_plan that was established effective kkkkkkkkkee for the benefit of company a's employees at selected operating units service has issued a favorable determination_letter that considered the amendments required by the tax_reform_act_of_1986 with respect to plan x ruling from the internal_revenue_service that as eeeeeke tt e of the code a church_plan within the meaning of section plan x has also received a the internal revenue of is plan y is a defined_contribution_plan that was of erisa and internal_revenue_code section established effective txxxkkkeee for the benefit of company a's employees other than employees who are members of a unit of employees represented by a collective bargaining agent where retirement benefits were the subject of good_faith bargaining and leased employees intended to satisfy the requirements of sec_3 e company a has not requested a ruling that plan y is a church_plan within the meaning of sec_414 of the code c b to the internal_revenue_service for a determination that plan y however company a will submit plan y to the service for such a determination before the expiration of the period authorized therefor company a has not submitted and under notice_96_64 has not yet been required to submit plan y a qualified_plan under sec_401 of the code a church_plan under plan y is is plan x and plan y are administered by the pension committee for plans x and y purpose of the committee is and other nonqualified plans maintained by company a the committee to administer plan x the primary plan y the trustees of plan x and plan y currently invest the plans' assets which total approximately kteeee in a diversified portfolio through the appointment of various investment managers in addition company a invests significant cash and endowment funds reserve funds liability trust reserves and other similar assets collectively the general assets totaling approximately kkxkkkeeeeee ten different investment managers to manage these assets company a currently engages the services of in order to reduce the administrative costs associated with the investment of the plans' assets and company a's general assets company a is proposing to commingle the assets of plan x and plan y with its general assets for investment purposes the program separate_accounting will be maintained under the program for the plans' assets and company a's general assets by commingling the plans’ assets with company a's general assets company a will be able to obtain the services of certain investment managers who charge a lower fee for their services but who require a company a does not anticipate changing the minimum investment for the establishment of such manager classes of securities in which the plans' assets and its general assets are currently invested and therefore does not believe that the risks associated with the investment of the plans' assets or its general assets will increase by reason of the establishment of the program an account with company a will establish portfolios and pools as the the each portfolio will be organized in the investment vehicles for the commingled assets portfolios will reflect the differences in the underlying purposes of the assets to be held by such portfolios and the pools will reflect different types of securities available for investment form of a group of entities acting as co-owners tenants in common of the assets held in such portfolio portfolios will not be separate legal entities and will have no physical facilities or employees rather the portfolios are intended to operate and function as unregistered open end investment entities similar to mutual funds further in reliance on certain exemptions under federal securities iaws company a does not expect that it will be required to register the portfolios and pools as investment companies the company a proposes to establish portfolios and the portfolios will include an tkkekkkrkkke pools portfolio a krrkkkkkkkk kek portfolio q rekrekekekkkekekkeekkkkee portfolio a kk kkkeeeee portfolio a k portfolio and a x k portfolio kkkkkkkkkkkkek pool the pools will include an a rrr keke eek keke kkk keke kkeekkekkekekk krkkkek pool an kekkekkekeeekeeeke doo investment objectives a rkkkkkkekkeke pool qa rekkkkkkkkkkkeee pool and each pool will have distinct each health care provider or other entity participating the portfolios in turn will invest all of in the program will initially invest its assets in one or more portfolios their assets directly in one or more pools will own an undivided_interest in the assets of one or more portfolios and each portfolio will own an undivided_interest in the assets of one or more pools separate_accounting of each entity's interest in the portfolios and pools will be maintained as indicated above each entity with respect to the interests of plan x and plan y in the program the plans' assets will be invested in the ex eek portfolio which in turn will be invested in one or more pools the interest in the dortfolio and will have all legal and equitable rights ordinarily retained by a tenant in common the trust holding the plans' assets will own ‘fl each pool will be organized in the form of a group of the participating portfolios acting as co-owners tenants in common of the assets held in such pool corporation or other formal entities are being formed to represent the portfolios or pools each participating entity in a given portfolio will pro_rata in accordance with its interests as financial reporting purposes to have an undivided_interest in the securities held by the pools in which that portfolio invests a tenant in common be deemed for tax and because no the pools will invest their assets through one or more investment managers who meet the u s securities and exchange commission's requirements for a qualified_investment manager and actively manage securities on behalf of their pools investment manager will be responsible for investing the assets of more than one pool except that it short-term cash balances in all pools may be invested through a single investment manager the investment managers will purchase is expected that no company b or any other qualified custodian as company a the custodian will may designate from time to time will serve as the custodian of all securities owned by the pools provide bookkeeping and valuation services with respect to the assets held by each portfolio and pool the custodian and company a or its nominee will reflect ownership of assets in the portfolios and pools on a book-entry basis the custodian will also enter into separate custody agreements with each investment manager and the pool making investments with such investment manager will also act as agent for the program in connection with secured loans of investment securities held in the program gross_income from securities_lending activity will be allocated its additional services in arranging the loans holding and monitoring the collateral therefore and collecting income thereon activities which is distributable to the program participants will be allocated pro_rata to the pools from which the securities were borrowed securities cash and pools will be held by the custodian on behalf of the participating tenants in common title will be held by the tenants in common as undivided interests in each asset any net_income arising from securities_lending to the program and to the custodian for equitable and beneficial legal_title to the and other assets comprising the portfolios the custodian the relative interest of each entity investing in a portfolio will be designated and tracked on a unit basis and the relative interest of which it invests will similarly be designated and tracked on a unit basis units in the eeee dortfolio and the related e pool will have a fixed value of a given portfolio in the pools in ol i income from the 4e4ek dortfolio and the per unit kekkekkehkekh poo substantially_all of which will be interest_income rather than income arising from the purchase and sale of underlying securities will be distributed through the issuance of additional units in proportion to each entity's average unit holdings over a given period of time units in the other portfolios and pools will have a variable value based upon the underlying net asset value of the securities and cash held directly or indirectly by the pool or portfolio and will be determined periodically by the custodian the custodian will provide each entity with a monthly statement reflecting the number and value of units held by the entity in each portfolio and the number and value of units held by the portfolios in the pools as such month investments or withdrawals made during the month withdrawals from a portfolio will generally be in cash upon the occurence of certain events however an entity may request a withdrawal of the specific securities held for investment in the form of an in-kind distribution of its beneficial_interest in the underlying assets this statement will also reflect additional of the end of investments in and withdrawals form a portfolio other of the first business_day of the month and will be than the keeee portfolio will generally be made only as valued based upon the per-unit value of the portfolio determined as business_day during the month will be held in a separate interest-bearing account maintained by the portfolio and then converted together with income thereon to units as of the first business_day of the following month any assets transferred to the portfolio of the close of business on the preceding withdrawals from a _ portfolio of less than all assets invested by an entity in such portfolio at any time other than immediately following a regular determination of the portfolio's per-unit value will require the consent of company a or other entity as company a may designate and a special valuation the costs of which will be charged to the entity requesting such withdrawal investments or withdrawals at the portfolio level may result in related investments or withdrawals at the pool level which would or withdrawals from accounts maintained with an investment manager will be created or permitted to exist no secondary market or trading in portfolio units in turn result in additions to investments in and withdrawals from the ttkkeeekee portfolio may be made as often as necessary to meet each entity's operating needs company a anticipates that the kkaekkkerkeeek portfolio will function in connection with the cash management system maintained by company a and its affiliated entities transferred to the k4ek pdortfolio by sweeping under this system cash will be the participating entity's bank depository accounts on a daily basis resulting in credits to the entity's account in the eeekeeee portfolio and debiting the entity's account in the k k portfolio to fund payment of checks issued by such entity cash transferred to the kekkkkkekkkeke portfolio will be invested in short-term fixed-income instruments company a has created a new subsidiary initially to provide in-house management and company a nonprofit corporation under state identified as company c reporting services in connection with the program c has been organized as d law and intends to qualify as a tax-exempt_organization under sec_501 company a's employees will provide these services on behalf of company c account agreement agreement with each entity investing in a portfolio a non- partnership for tax-reporting purposes company c will enter into an investment the arrangement will be treated as of the internal_revenue_code the agreement will specify the portfolio involved and authorize company c to commingle the assets of that portfolio with the assets of one or more other portfolios for investment in one or more pools designate company c as the agent and attorney in fact of the participating entity as necessary to carry out the program authorize company c to act as nominee for the participating entity for purposes of voting any securities held directly or indirectly by the portfolio direct company c to enter into custodial agreements with the custodian relating to the assets of the portfolio and pools and to enter into investment management agreements with registered investment managers who will provide active_management services for the pools and such other agreements as may be appropriate to administer the program - to reallocate portfolio assets direct company c among the pools to designated investment levels as of the end of each calendar_quarter and on certain interim bases and to reallocate the assets held by the pools among the investment managers authorize company c operating_expenses to the appropriate portfolio or pool to charge third-party authorize company c subject_to certain limits to charge its costs and expenses to the appropriate portfolio or pool specify the timing of investments in and withdrawals from the portfolio and pools including notice requirements relating to such investments and withdrawals require company c to provide the participating entity with a monthly statement reflecting the number and value of units held by such entity in the portfolio and the number and value of units held by the portfolio in the pools an annual_statement of income and investment gain_or_loss and a summary report indicating changes in unit values and investment performance since the inception of the program require the participating entity to acknowledge the investment risks inherent in the program and to acknowledge that neither company c nor company a has guaranteed any specific investment return or performance and specify that the agreement is subject_to renewal on an annual basis company a will establish investment parameters and the guidelines will be in establishing the guidelines company a will guidelines to govern company c's allocation of each portfolio's assets among the pools approved by company a's board_of directors and the committee rely on recommendations from its board_of directors and the committee as well as its finance department and independent investment advisors and investment managers engaged for the actual investment of assets in the program each calendar_quarter company c will reallocate the portfolio's assets among the pools in which it participates in order to maintain the levels of investment approved -by company a's board_of directors and the committee company c will have discretion to reallocate the portfolio's assets on an interim basis within a given calendar_quarter if market conditions result in a variance of more than from the established investment levels if company c invests the assets of any pool through more than one investment manager company c will allocate such assets among the multiple investment managers in accordance with guidelines established by company a at the end of an entity may participate in the program by selling its assets to the applicable portfolio and simultaneously investing the proceeds from that sale in the portfolio terms of the sale will not be less favorable to the entity than similar terms negotiated at arm's length between unrelated third parties and the sales_price will not be less than fair_market_value the the costs and expenses related to the establishment and operation of the program will be allocated as follows investment managers' fees and related custodial expenses of the custodian will be charged against the assets under each independent manager's control the custodial and bookkeeping fees of the custodian with respect to the portfolios and pools will be allocated among and paid_by the portfolios and pools quarterly in proportion to the average assets held in each such portfolio or pool provided that fees associated with the cash management system will be allocated to the kekkekkkekkkeeek portfolio tax_return preparation and audit fees if any applicable to the portfolios and pools will be allocated among the portfolios and pools on a direct-cost basis company a will recover its and company c's costs of managing the program primarily through management fees charged to its affiliates for general overhead and administration anticipated that outside participants if any will be charged a negotiated management fee which is expected to be less than of their respective average assets participating in the program and is it costs incurred by a particular entity such as special valuation costs will be allocated to such entity through a redemption of such entity's units in the appropriate portfolio in an amount sufficient to cover such costs the decision whether to participate in the program and invest the plans' assets in the t portfolio will be made by the trustees of plan x and plan y acting independently of company a or company c following full disclosure to such tustees of all relevant information regarding the program is not limited to such information will include but a detailed description of the structure and investment policy of the portfolio and each of the pools a description of the fees and expenses to be charged to the portfolio and each of the pools a statement of the particular investments to be held by the kkeke portfolio and a description of the investment managers who will invest the assets of the pools in addition company a or company c will provide or make available to the trustees such information as to allow the trustees to determine whether or not to continue to participate in the program is necessary although company a has structured the program to meet the needs of company a and entities controlled by or under common_control with company a company a anticipates that a limited number of affiliated but non-controlled entities with which company a is or may become associated in the operation and delivery of health care services may also participate in the program based upon the foregoing facts and representations your authorized representative has requested the following rulings the investment by company a of the assets of plan xx and plan y and the general assets of company a in the portfolios and pools does not constitute a prohibited_transaction within the meaning of sec_503 of the internal_revenue_code the investment by company a of the assets of plan xx and plan y and the general assets of company a in the portfolios and pools will not affect the qualification of plan x or plan y under sec_401 of the internal_revenue_code sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_401 and sec_501 provides in part of organizations organized and operated exclusively for charitable purposes - for the exemption from federal_income_tax sec_501 of the code sec_401 sec_401 of the internal_revenue_code provides rules regarding qualified_pension profit-sharing and stock_bonus_plans of the code provides in general that a_trust created or organized in the united_states and forming part of a stock pension or profit-sharing_plan of an employer for the exclusive benefit of its employees or their beneficiaries shall be qualified under this section if contributions are made to the trust by such employer or employees or both employees or their beneficiaries the corpus and income of the fund accumulated in accordance with such plan for the purpose of distributing to such -0- sec_4975 of the code imposes an excise_tax on certain prohibited_transactions involving a plan sec_4975 provides that sec_4975 is not applicable to a church_plan within the meaning of sec_414 with respect to which the election provided by code sec_410 has not been made however sec_503 a b of the internal_revenue_code provides in part g under code sec_501 transaction after march that an organization described in section of the code shall not be exempt from taxation if it has engaged in a prohibited sec_503 of the code provides that the term prohibited_transaction means any transaction in which a church plan- lends any part of its income or corpus without the receipt of adequate security and a reasonable rate of interest to pays any compensation in excess of a reasonable allowance for salaries or other compensation_for_personal_services actually rendered to makes any part of its services available ona preferential basis to makes any substantial purchase of securities or any other_property for more than adequate_consideration in money_or_money's_worth from sells any substantial part of its securities or other_property for less than an adequate_consideration in money_or_money's_worth to or engages in any other transaction which results in a substantial diversion of its income or corpus to the creator of such organization if a_trust a person who has made a substantial contribution to such organization a member_of_the_family as defined in sec_267 of an individual who is the creator of such trust or who has made a substantial contribution to such organization or a corporation controlled by such creator or person through the ownership directly or indirectly of the total combined voting power of all classes of stock entitled to vote or or more of the total value of shares of all classes of stock of the corporation the creator of the code sec_401 organization is company a percent or more of in this case vile sec_401 of the code provides that in order for a_trust to be qualified it must be impossible under the trust instrument at any time prior to satisfaction of all liabilities with respect to the employees and their beneficiaries for any part of the corpus or income to be used for or diverted to purposes other than the exclusive benefit of the employees or their beneficiaries sec_1_401-2 of the income_tax regulations the provides that for purposes of code sec_401 phrase purposes other than for the exclusive benefit of his employees or their beneficiaries includes all objects or aims not solely designed for the proper satisfaction of all liabilities to employees or their beneficiaries covered by the trust sec_1_401-1 of the regulations provides that the law concerning plan qualification is concerned not only with the form of a plan but also with its effects in operation benefit rule in operation as well as thus a plan must comply with the exclusive in form sec_1_401-1 i of the regulations provides that no specific limitations are provided in code sec_401 with respect to investments which may be made by the trustees of the trust qualifying under code sec_401 generally the contributions may be used by the trustees to purchase any investments permitted by the trust agreement to the extent allowed by local law revrul_69_494 1969_2_cb_88 states that the in this regard revrul_71_391 primary purpose of benefiting employees or their beneficiaries must be maintained with respect to the investments of the trust funds as well as with respect to other activities of the trust revrul_69_494 further provides that this requirement however does not prevent others from also deriving some benefit from a transaction with the trust c b fail to qualify under code sec_401 merely because distributions made upon termination of service may result in a reduction of the amounts the employer might otherwise have to contribute under the state unemployment_compensation law provides that the distributions in this case made upon termination of employee's benefit and represent the total amount to which he is entitled at the time of separation holds that a profit-sharing_plan does not a participant's service are for the revrul_71_391 further a participant's- sec_1_401-1 through of the regulations provide examples of situations in which plans will or will not qualify as plans for the exclusive benefit of employees sec_1_401-1 of the regulations states in a plan for the that a plan will not qualify as part exclusive benefit of employees if to amount to a subterfuge for the distribution of profits to shareholders and that a plan is not for the exclusive benefit of employees in general if eligibility requirements contributions or benefits in favor of employees who are officers shareholders persons whose principal duties consist of supervising the work of other employees or highly compensated employees it discriminates in so designed as is it sec_1_401-1 ii of the regulations states in that where trust funds are invested in stock or part securities of or loaned to the employer or other person described in sec_503 full disclosure must be made of the reasons for such arrangement and the conditions under which such investments are made in order that a determination may be made whether the trust serves any purpose other than constituting part of a plan for the exclusive benefit of employees sec_404 b of title i of the employee_retirement_income_security_act_of_1974 erisa provides that a fiduciary shall discharge its duties with respect to a plan solely in the interest of the participants and their beneficiaries and with the care diligence under the circumstances then prevailing that a prudent man acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aims this is commonly referred to as the prudent man rule before an investment of funds from a qualified_plan in employer stock_or_securities will satisfy the exclusive benefit rule_of code sec_401 the safeguards and diversity that a prudent investor would adhere to must be present revrul_69_494 holds that skill prudence and section 404a-1 b of the u s department of labor first there must be a determination by regulations provides that erisa sec_404 is satisfied if the fiduciary has given appropriate consideration to the facts and circumstances relevant_to an investment and the fiduciary has acted accordingly these regulations appropriate consideration includes at least two elements the fiduciary that the particular investment or investment course of action is reasonably designed as part of a portfolio to further the purposes of the plan taking into consideration risk of loss and the opportunity for gain or other return associated with the investment or investment course of action second there must be consideration of the following three factors as they relate to such portios of the portfolio regard to diversification the liquidity and current return of the portfolio relative to the anticipated cash the composition of the portfolio with under joo flow requirements of the plan and of the portfolio relative to the funding objectives of the plan the projected return in this case the trustees of plan x and plan y company b or another under the proposed program all plan assets will currently invest the plans' assets in a diversified portfolio through the appointment of various investment managers be invested through one or more investment managers who meet the securities and exchange commission's requirements for a qualified_investment manager qualified custodian will serve as the custodian of all securities purchased through the program plan x and plan y will continue to be used to provide benefits to plan participants and their beneficiaries in accordance with the terms of the plan documents assets or any income therefrom will be loaned to company a or company c used to pay fees in excess of a reasonable fee to company a or to company c for their services in connection with the program used to purchase securities or other_property from company a or company c for more than adequate_consideration or used to engage in any other transaction which will result in a substantial diversion of such assets to company a or company c the assets of no plan under the proposed program separate_accounting will be each company a will establish portfolios and pools as maintained for the plans' assets and the general assets of company a the investment vehicles for the commingled assets participating entity will own an undivided_interest in the assets of one or more portfolios and each portfolio will own an undivided_interest in the assets of one or more pools the portfolios will not constitute separate legal entities or trusts and each portfolio is intended to operate and function as an unregistered open end investment_company similar to a mutual_fund entity investing in a portfolio will be designated and cracked on a unit basis and the relative interest of a given portfolio in the pools will similarly be designated and tracked on a unit basis with respect to the qualified plans' interest in the program the plan assets will be invested in the portfolio ownership_interest of the plan investments in the portfolio holding all legal and equitable rights to such investments legal_title to the actual securities cash and other assets comprising the portfolios and pools will be held by a custodian on behalf of the participating entities as tenants in common equitable and beneficial title will be held by the tenants in common as undivided interests in each asset the relative interest of each the trustees will retain company a will establish investment parameters and guidelines to govern company c's allocation of each portfolio's assets among the pools the guidelines will be the decision whether to participate in the approved by the board_of directors of company a and the committee program and invest the plans' assets in the pension portfolio will be made by the trustees of plan x and plan y acting independently of company a or company c following full disclosure to such trustees of all relevant information regarding the program under the facts presented in this case the transactions proposed by company a do not fall within the scope of prohibited_transactions under sec_503 of the code and the investment program proposed by company a with regard to plan x and plan y does not fail to satisfy the exclusive benefit rules provided in sec_401 internal_revenue_code of the accordingly we conclude with respect to your ruling requests that the investment by company a of the assets of plan x and plan y and the general assets of company a in the portfolios and pools does not constitute a prohibited_transaction within the meaning of sec_503 of the internal_revenue_code and company a of the assets of plan x and plan y and the general assets of company a in the portfolios and pools will not affect the qualification of plan x or plan y under sec_401 of the internal_revenue_code that the investment by in accordance with a power_of_attorney on file with this office this letter is being sent to your authorized representative sincerely yours s bes ry alan pipkin chief employee_plans technical branch enclosures notice of intention to disclose deleted copy of letter or
